—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated May 31, 1994, which denied its motion to dismiss the complaint based on an alleged failure to serve a proper notice of claim.
Ordered that the order is reversed, on the law, with costs, the defendant’s motion is granted, and the complaint is dismissed.
In light of the prior orders of the Supreme Court, Kings County, dated March 31, 1992, and September 28, 1992, respectively, which specifically held that the defendant would be prejudiced by the plaintiffs’ proposed amendment to the notice of claim to accurately reflect the time, place, and manner in which the claim arose, we conclude that the notice of claim was insufficient (see, DAlessandro v New York City Tr. Auth., 83 NY2d 891, 893). Accordingly, the defendant’s motion to dismiss the complaint for failure to serve a proper notice of claim should have been granted. Mangano, P. J., Miller, Santucci and Hart, JJ., concur.